

Exhibit 10.10
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (the “Amendment”) to the Employment Agreement dated January
15, 2015 (the “Agreement”) by and between Everi Payments Inc., formerly known as
Global Cash Access Inc., a Delaware corporation (the “Company”), and wholly
owned subsidiary of Everi Holdings Inc., a Delaware corporation (“Everi
Holdings”), and Edward Peters (the “Executive”) is made as of the date of
Executive’s signature below (the “Effective Date”).
R E C I T A L S
A.Executive has tendered his resignation from his position as Executive Vice
President, Sales & Marketing, to the Company, effective April 1, 2020;


B.In order to effectuate an orderly transition of Executive’s duties, the
Company and Executive desire to amend the Agreement to reflect the terms of the
mutually-agreeable transition plan which includes certain advisory transition
services through May 31, 2021, and the consideration related thereto.


AMENDMENT


NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, the Parties agree as follows:


1. Definitions and Interpretation. Except as otherwise provided herein,
capitalized terms used in this Amendment shall have the definitions set forth in
the Agreement amended hereby.


2.Transition Plan.


a.Effective April 1, 2020, Executive will cease to hold the Position described
in Section 1.1. of the Agreement. Instead, through May 31, 2021, he will take
the title of “Special Advisor”, and serve as an employee-advisor to the
individual designated as Executive’s replacement for the Position, and assist
and advise as appropriate to transition his duties in a means and manner
intended to minimize disruption to the Company’s business. It is contemplated by
Executive and the Company that, as of June 1, 2020, this employee-advisor
position will require no more than forty (40) hours per month of active
Executive engagement, to be requested by the Company in its sole discretion.
b.For the remainder of the Term, as amended herein, Executive’s principal place
of work shall be by remote access from Executive’s home; provided however that,
Executive agrees and acknowledges that performance of his duties hereunder will
require significant travel to and from both the Company’s offices as well as to
and from various customer locations, which travel shall occur in accordance with
the Company’s Travel and Entertainment Policy.
Page 1 of 9



--------------------------------------------------------------------------------



c.Effective April 1, 2020, Executive will cease to be designated a Section 16
Officer of the Company’s parent, Everi Holdings. Everi Holdings and the Company
will file all necessary and appropriate disclosures with the relevant regulatory
agencies.
d.Effective April 1, 2020, Executive will cease to be deemed an “Executive
Officer” for purposes of indemnification under Article XI of the Company’s
bylaws, and his indemnification agreement shall be deemed terminated.
e.The Term of the Agreement shall be amended such that the term will expire May
31, 2021 (“Termination Date”).


3.Consideration. In consideration for the term and conditions of the Transition
Plan described above, Executive and Company have agreed as follows:


a.Executive will continue to receive salary and benefits through Termination
Date; and
b.Executive’s salary will be amended as follows:
i.For the period of the Effective Date through March 31, 2020, Executive will
receive his current salary and benefits; and
ii.For the period of April 1, 2020 through May 31, 2020, Executive will receive
salary equal to an annual salary of $350,000.00 for his advisory services and
his current benefits; and
iii.For the period of June 1, 2020 through the Termination Date, Executive will
receive salary equal to $5,000 per month and his current benefits; and
c.Executive will not be eligible to be considered to receive a 2020 annual
equity grant prior to his termination date; provided however that, to the extent
that the Company elects to grant executives equity in lieu of cash bonus for the
fiscal year 2019, Executive will be eligible for such grant; and
d.With regard to all vested and unexercised stock options that Executive may
beneficially own as of September 30, 2020, all Equity Award agreements related
thereto shall be amended to provide Executive until one (1) year following the
Termination Date to exercise such stock options.
e.With regard to any unvested Equity Awards, or unvested portions thereof, such
unvested awards shall be deemed forfeited by Executive as of September 30, 2020.
To the extent necessary and appropriate, Executive will timely execute any
document(s) as reasonably requested by the Company to affect such forfeiture(s).
f.Company and Executive will execute concurrently herewith the General Release
and Settlement, attached hereto as Exhibit A and incorporated herein by
reference; and
g.Executive expressly states that his resignation hereunder is without cause and
is not resignation for Good Reason; and
h.Executive expressly agrees and acknowledges that the Consideration described
above and in Exhibit A is the full and final consideration due and owing under
this Agreement, and further that, except the 2019 bonus equity award as
described in Exhibit A, as of the Termination Date, all unvested Equity Awards
granted under the Plan will forfeit to the benefit of the Company.


4.Conflicting Terms. In the event of any inconsistency or conflict by and among
the Agreement, this Amendment, Exhibit A, or the applicable form of agreement of
any Equity Awards, including the Restricted Stock Agreement, the terms and
conditions of this Amendment, then Exhibit A, then the Equity Award agreements,
then the Agreement, shall govern and control.
Page 2 of 9



--------------------------------------------------------------------------------





5.Entire Agreement. This Amendment, Exhibit A, and the Agreement constitute the
entire and exclusive agreement between the Parties with respect to the subject
matter hereof. All previous discussions and agreements with respect to the
subject matter are superseded by the Agreement and this Amendment. This
Amendment may be executed in one or more counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date first set forth above.
 
 

EVERI PAYMENTS INC. EXECUTIVE      By:/s/ Michael D. Rumbolz/s/ Edward A.
Peters Michael D. Rumbolz Edward Peters Chief Executive Officer  



Page 3 of 9



--------------------------------------------------------------------------------



Exhibit A
EVERI PAYMENTS INC.
GENERAL WAIVER AND RELEASE AGREEMENT
EDWARD PETERS


I elect to receive the special benefits under Everi Payments Inc., formerly
known as Global Cash Access Inc. (“Everi” or the “Company”) and provide the
following General Waiver and Release (“Release”):
1.Termination and Description of Special Benefits.
I have submitted my resignation to the Company effective as of the close of
business on May 31, 2020 (the “Termination Date”). I understand that the special
benefits I will receive by timely signing and not revoking this Release are: (a)
opportunity to receive up to fifty percent (50%) of my current annual target
bonus amount for fiscal year 2020 (“Pro Rata 2020 Bonus”), which Pro Rata 2020
Bonus, if awarded, would be pro rated based on an amount commensurate with the
achieved 2020 bonus of similarly-situated executive vice presidents at the
Company and paid concurrently with regular employee bonus payments for fiscal
year 2020.
I understand that Special Benefits described above will begin only after I have
executed this Release and the revocation period (described in Section 21 below)
has expired.
I further understand that after the Termination Date, I will be offered health
benefits coverage through COBRA for a period of up to eighteen (18) months.
Coverage will be provided under COBRA only if I sign applicable COBRA enrollment
forms and submit required payments to Everi’s COBRA administrator in a timely
fashion. In addition, with regard to (e) above, if the Company determines, in
its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the COBRA premiums, the Company,
in its sole discretion, may elect to instead pay me on the first day of each
month of such applicable consulting period, a fully taxable cash payment equal
to the COBRA premiums for that month, subject to applicable withholdings and
deductions, and I may, but am not obligated to, use such payments toward the
cost of COBRA premiums
2.General Release of Claims.
I hereby release the Company (as defined in paragraph 5 below) from, and
covenant not to sue the Company with respect to, any and all claims I have
against the Company.
3.Claims to Which Release Applies.
This Release applies both to claims which are now known or are later discovered.
However, this Release does not apply to any claims that may arise after the date
I execute the Release. Nor does this Release apply to any claims which may not
be released under applicable law.
4.Claims Released Include Age Discrimination and Employment Claims.
Page 4 of 9



--------------------------------------------------------------------------------



The claims released include, but are not limited to:
(a)  claims based on breach of contract, tort, misrepresentation, defamation,
wrongful discharge, harassment, retaliation, terms and conditions of employment
and discrimination;
(b)  claims arising under the Age Discrimination in Employment Act as amended
(29 U.S.C. Section 621 et seq.);
(c)  claims arising out of or relating in any way to my employment with the
Company or the conclusion of that employment or any actions or inactions of the
Company relating to me in any way; and
(d)  claims arising under any federal, state or local law, regulation, ordinance
or order that regulates the employment relationship and/or employee benefits.
5.Release Covers Claims Against Related Parties.
For purposes of this Release the term “the Company” includes Everi and all of
its past, present, and future parents, subsidiaries and affiliates, and other
current or former related entities thereof, and all of the past, present, and
future officers, directors, employees, agents, members, insurers, legal counsel,
and successors and assigns of said entities. Therefore, the claims released
include claims I have against any such persons or entities.
6.The Terms “Claims” and “Release” are Construed Broadly.
As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action (whether
arising in law or equity),” “damages,” “demands,” “obligations,” “grievances”
and “liabilities” of any kind or character. Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.” Nothing in this release is a waiver of my right to file
any charge or complaint with administrative agencies such as the United States
Equal Employment Opportunity Commission which, as a matter of law, I cannot be
prohibited from or punished for filing (hereafter, “Excepted Charge”),
although Everi’s acknowledgment of this exception does not limit the scope of
the waiver and release in paragraphs 2-7 herein, and I waive any right to
recover damages or obtain individual relief that might otherwise result from the
filing of any Excepted Charge with regard to any claim released herein.
7.Release Binding on Employee and Related Parties.
This Release shall be binding upon me and my spouse, agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.
8.Additional Consideration.
In consideration for the payments and benefits described in paragraph 1 above, I
have:
(a) executed this Release;
Page 5 of 9



--------------------------------------------------------------------------------



(b) agreed to fully respond to and cooperate with all reasonable requests for
assistance from the Company during the COBRA continuation period. This also
includes assisting answering business related questions, and if necessary, even
travelling at company expense, if specifically requested and authorized by the
business; and
(c) re-affirmed the restrictive covenants in my Employment Agreement dated
January 15, 2015, attached hereto and incorporated by reference, executed
previously by me and Everi, including without limitation the Employee
Proprietary Information and Inventions Agreement dated January 15, 2015,
attached thereto and incorporated by reference;
(d) re-affirmed any restrictive covenants set forth in any equity grant
agreement(s) executed previously by me and Everi.
9.Opportunity to Consider this Release; Consultation with Attorney.
I have read this Release and fully understand its terms. I am hereby being
offered twenty-one (21) calendar days following the date on which this Release
was presented to me to consider this Release. I am hereby advised in writing to
consult with an attorney before signing this Release and I have done so or had
the opportunity to do so.
10.All Representations in Documents.
In entering into this Release, I acknowledge that I have not relied on any
verbal or written representations by any Company representative other than those
explicitly set forth in this Release. This Release sets forth the entire
agreement between the Company and me and completely supersedes any prior
agreements, oral statements or understandings concerning the termination of my
employment and any benefits I might receive following that termination. This
Release does not supersede my obligations and the Company’s rights under any
agreement I have previously signed or executed with the Company pertaining to
matters of confidentiality, intellectual property or restrictive employment
covenants, all of which shall remain in effect and binding. I agree that I am
not entitled to any other severance or benefits, vacation, bonus, commission or
other payments of any kind, except those described in this Release.
11.Voluntary Agreement.
I have read this Release and fully understand its terms. I have entered into
this Release knowingly and voluntarily and understand that its terms are binding
on me.
12.Partial Invalidity of Release.
If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.
13.Headings.
The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing the Release.
14.Applicable Law.
Page 6 of 9



--------------------------------------------------------------------------------



Nevada law will apply in connection with any dispute or proceeding concerning
this Release. Insofar as federal law does not control, venue as to any dispute
regarding this Release, or interpretation thereof, shall be exclusively in Las
Vegas, Nevada.
15.Relationship of Severance Benefits to My Rights Under Other Benefit Plans.
I understand that the consideration provided to me under paragraph 1 above shall
not be taken into account for purposes of determining my benefits under any
other qualified or nonqualified plans of the Company, including accrued rights I
may have, if any, to retirement benefits under Everi’s pension plans.
16.Confidentiality.
I agree that I will not disclose, disseminate, or publicize, or cause or permit
to be disclosed, disseminated, or publicized, any of the terms of this Release
or the fact that I have entered into this Release, to any person, corporation,
association, government agency, or other entity, other than my spouse, legal
counsel, and tax advisor, except (1) to the extent necessary to report income to
appropriate taxing authorities, or (2) in response to an order or subpoena of a
court or government agency of competent jurisdiction. However, notice of receipt
of such order or subpoena shall be immediately communicated to Everi
telephonically and in writing, so that Everi shall have an opportunity to
intervene and assert what rights it has to nondisclosure prior to my response to
such order or subpoena. I agree that my spouse, legal counsel, and tax advisor
shall be bound by this confidentiality provision. Any violation of this section
is considered a material breach of this Release, subjecting me to a claim for
damages resulting from such breach. If I violate this confidentiality provision
before Everi makes the payment specified in paragraph 1 above, then Everi’s
obligation to make such payment shall be extinguished; however, all other terms
of this Release shall remain in effect.
17.Confidential/Proprietary Information and Intellectual Property.
        Notwithstanding any concurrent obligations that I owe to Everi relating
to its confidential or proprietary information or Intellectual Property, that
may or may not arise from separate employment-related agreements I have
previously executed with Everi, the applicability of which shall continue and be
effective after my execution of this Release, I agree to keep confidential and
not to use or disclose to others any secret or confidential information,
proprietary information, or trade secrets of Everi or its members, customers, or
insureds that I acquired during my employment with Everi. I also agree to
disclose to any future employers the existence and extent of any obligations
that I owe to Everi relating to its confidential or proprietary information or
Intellectual Property, including the existence of any employment-related
agreements I have previously executed with Everi. “Confidential information”
includes information, including electronically stored information, that is
proprietary to Everi and not publicly known, that an employee conceives,
originates, discovers, or develops, in whole or in part, or that was obtained or
accessed as a result of Everi employment. I further agree that all materials,
reports, data, plans, designs, concepts, models, documentation, software,
products, and modifications (“Inventions”) I developed during my employment at
Everi are the property of Everi and deemed “works made for hire.” I hereby
assign and transfer to Everi any right, title, or interest in such inventions,
including, but not limited to, patent, trademark, service mark, copyright,
industry property protection, trade secret, or any other intellectual property
rights (“Intellectual Property”). I agree to cooperate fully with Everi by
executing any necessary documents and taking any other steps as may be
reasonably requested by Everi to perfect Everi’s sole and exclusive ownership of
Inventions and to pursue
Page 7 of 9



--------------------------------------------------------------------------------



Intellectual Property in the United States and any foreign countries. I
understand that nothing in this Release prohibits me from reporting to any
governmental authority information concerning possible violations of law or
regulation and that I may disclose trade secret information to a government
official or to an attorney and use it in certain court proceedings without fear
of prosecution, liability, or retaliation, provided I do so in compliance with
18 U.S.C. § 1833.
18.Non-disparagement.
I agree not to make disparaging remarks about the Company, or their products,
services or practices (including, but not limited to, human resources and other
company practices). Nothing in this Release shall be construed to prevent me
from communicating with any government agency regarding matters that are within
the agency’s jurisdiction.


19.Return of Everi Property.
I agree to return all Everi documents and other Everi property currently in my
possession, care, custody, or control within the time frame specified by Everi
during my out-processing. Severance benefits will be contingent on my timely
return of Everi property in reasonable condition.
20.Cooperation in Defense of Actions.
I agree to cooperate, at the request of Everi, in the defense and/or prosecution
of any charges, claims, and/or lawsuits relating to matters occurring during the
period of my employment and about which I may have relevant information.
21.Seven Day Revocation Period.
I understand that I have a period of seven (7) calendar days following the date
I deliver a signed copy of this Release to revoke this Release by giving written
notice to Chief Legal Officer, 7250 S. Tenaya Way, Suite 100, Las Vegas, NV
89113 or fax to 702-855-3055. This Release and my entitlement to payments and
benefits under paragraph 1 above will be binding and effective upon the
expiration of this seven-day period if I do not revoke the Release, but not
before that time.




__________________________   Date__________________________
EDWARD PETERS


________________________________________________________________________




Page 8 of 9



--------------------------------------------------------------------------------



Received and acknowledged by:
EVERI PAYMENTS INC.


________________________________  Date__________________________
Michael D. Rumbolz
Chief Executive Officer
Page 9 of 9

